Citation Nr: 1636784	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-25 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation prior to May 20, 2016, and 10 percent thereafter, for post-traumatic osteoarthritis of the right great toe.

2.  Entitlement to an initial compensable disability evaluation for a left leg disorder (left thigh muscle strain).

3.  Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 prior to February 17, 2015.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In an August 2009 rating decision, the RO granted service connection and assigned an initial noncompensable rating for the right great toe, effective from April 14, 2009.  In a March 2011 decision, the RO considered a February 2011 claim and denied an increased rating for that condition.  The Board  notes, however, that in August 2009, new and material evidence was received prior to the expiration of the appeal period for the April 2009 rating decision.  Thus, the claim that resulted in the April 2009 rating decision was still pending.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The Veteran has also perfected an appeal from the December 2011 rating decision that effectuated a December 2011 Board decision to grant service connection for a left leg disorder.

The issue of entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities had been perfected for appeal in 2012.  The RO granted entitlement to this benefit in September 2015 effective February 17, 2015.  Therefore, the issue has been recharacterized on the title page above.

In February 2016, the Board remanded the issues on appeal for additional development.  There has been substantial compliance with each of the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right great toe hallux valgus has been manifested by painful motion.  The symptomatology is adequately addressed by this rating.

2.  Throughout the appeal period, the Veteran's left thigh strain has been manifested by a moderate level of severity with occasional loss of power and weakness and consistent pain and fatigue, which is contemplated by a 10 percent scheduler rating.  A level of disability more closely approximating moderately severe disability has not been shown.  

3.  A compensable rating has been assigned for a service-connected disability prior to February 17, 2015, and there is no longer a basis for the assignment of a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities for that time period. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating for post-traumatic osteoarthritis of the right great toe, for the period prior to May 20, 2016, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.73, Diagnostic Code 5280 (2015).

2.  The criteria for the assignment of a rating in excess of 10 percent rating for post-traumatic osteoarthritis of the right great toe, for any period during the appeal have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.73, Diagnostic Code 5280 (2015).

3.  The criteria for an initial 10 percent evaluation, but no higher, for the left leg disorder (left thigh muscle strain) for the entire appeal period, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.73, Diagnostic Code 5313 (2015).

4.  Entitlement to a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities for the period prior to February 17, 2015, is denied as a matter of law. 38 C.F.R. § 3.324 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Higher Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Great Toe

In the rating action on appeal, the RO granted service connection for the residuals of a fractured right great toe and assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5280.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disorder, and it is rated as if the residual condition is hallux valgus, unilateral, under DC 5280.

During the course of the appeal, the RO assigned a 10 percent rating under DC 5281-5280, effective May 20, 2016.  That code may be read to indicate that hallux rigidus, unilateral, is the service-connected disorder, and it is rated as hallux valgus, unilateral under DC 5280.  The Board will consider all appropriate diagnostic codes.

Under DC 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus if the condition is severe and disabling to a degree equivalent to amputation of the great toe, or if it has been operated on with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.  Under DC 5281, a maximum 10 percent rating is warranted for hallux rigidus, unilateral, which is rated as hallux valgus, severe.  

Foot disabilities may also be rated under DCs 5276, 5277, 5278, 5279, 5282, 5283, and 5284, when appropriate.  Under DCs 5277, 5279, and 5282, ratings of up to 10 percent are available for weak foot, metatarsalgia (Morton's disease), and hammer toes, respectively.  Under DC 5283, ratings of up to 30 percent are available for malunion or nonunion of the metatarsal bones.  Under DCs 5276 and 5278, ratings of up to 50 percent are available for acquired flatfoot and acquired clawfoot.  DC 5284 provides for ratings of 10, 20, and 30 percent, respectively, for moderate, moderately severe, and severe foot injury.  If there is actual loss of use of the foot, a 40 percent rating is warranted under DC 5284.

While the medical evidence below will show that the Veteran may have other conditions and problems associated with his right foot, he is only service-connected for the great right toe and his rating is based on that fact.

Following the prior Remand, the Veteran underwent a VA examination in May 2016.  In the history section it was noted that the Veteran fractured his Right Hallux in service in 1980.  The service treatment records (STR) document multiple visits to sick call for this condition.  The examiner reported that the Veteran "continues to have Right Hallux pain with limited ROM.  He had Surgery on [the] Right hallux in 2007 at Presbyterian Hospital, Podiatry department."  The Veteran told the examiner that he was "told that there was still some damage in the big toe."  He wears Orthotics, and BioFit sneakers from VA Prosthetics.  He continues to have right foot pain despite the orthotics.  The Veteran last worked in 2010; he had been a computer operator.  He was laid off.

The examiner noted that the Veteran describes pain in the right foot "like a sharp nerve coming through.  Sometimes I feel like my foot falls asleep."  The Veteran stated that the pain in his right foot is 10 out of 10 on a bad day.  On a good day, the pain is 4 out of 10.  He said, "A good day for me is just staying off my feet all together."  For the pain the Veteran has a prescription for Gabapentin.  The Veteran explained that walking or standing for prolonged periods causes a flare up of foot pain.  The Veteran reported having functional loss or functional impairment of the foot.  He cannot jog anymore due to right foot pain.  He cannot jump or play sports with his son.  Stepping off a curb the wrong way causes pain.  With walking, after 15 minutes he needs to take a break.  Bending or stretching is difficult.

Imaging studies showed right hallux osteoarthritis.  Regarding the hallux rigidus, the examiner reported that the Veteran's symptoms are severe and is the equivalent to amputation of the great toe.  The examiner noted the following factors of the disability: excess fatigability, incoordination, pain on movement, pain on weight-bearing, swelling, deformity, instability of station, disturbance of locomotion, interference with standing, and lack of endurance.

The examiner reported that there is pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.  As noted above, he cannot jog, jump or play sports with his son.

There is a scar from the surgery.  However, the examiner noted that it is not painful or unstable and it does not have a total area equal to or greater than 39 square cm (6 square inches).  Also, the scar is not located on the head, face or neck.  The scar was measured 6 cm long x .5 cm wide, located on the right hallux.  

The examiner opined that the Veteran "would have difficulty being gainfully employed in a job where he would have to be on his feet most of the time.  He would have difficulty being gainfully employed in a job that required physical labor."

Diagnostic Code 5280 provides that severe unilateral hallux valgus, if equivalent to amputation of great toe, is to be rated 10 percent disabling.  38 C.F.R. § 4.71a.  Effective May 20, 2016, the Veteran's great right toe has been rated as 10 percent, the highest allowed under DC 5280.  As a matter of law, the Veteran's great right toe does not warrant assignment of a schedular rating in excess of 10 percent since May 20, 2016.  

The issue remaining is whether the Veteran is entitled to a compensable rating for his great right toe disability prior to May 20, 2016.

The Veteran initially filed his claim for service connection in April 2009 and the earliest examination was conducted in June 2009.  The examiner could not provide an etiology opinion because there were no medical records available for review.  The Veteran's current complaint was of an "inability to fully curl the right big toe."  On examination, the Veteran's gait was "entirely normal;" he put weight equally on both feet.  The same examiner offered an addendum opinion in July.  The examiner noted reviewing the Veteran's private podiatry records.  The Veteran was seen at the University of Pennsylvania Health System Penn Presbyterian Medical Center in 2007.  Those records show that the procedure was excision of exostoses of the right third and fourth toes and arthrotomy of the right first metatarsophalangeal joint.  The postoperative report notes that there were no complications and the condition was stable.

After reviewing the STRs and the operative reports from March 2007, the examiner opined that the exostoses of the right third and fourth toes had nothing to do with the in-service injury of the great right toe.  However, the arthrotomy of the right first metatarsophalangeal joint was related to the Veteran's injury of the great right toe.  The examiner noted that the "joint surgery is occasioned by chronic pain and involves a cleaning out of that joint and the need for the joint surgery of the right big toe is clearly related to the stubbing of the toe during military service."  This addendum opinion did not discuss any residuals of the surgery but was the basis for service connection.

The Veteran underwent another VA examination in January 2011 during which the examiner reported that the claims file was not reviewed.  While this limits the probative value of the report, the report still offers important information about the status of the great right toe at that time.  The examiner noted the Veteran's history of injury to the right great toe in service and a re-injury to that toe and the 4th and small toes of the right foot.  The examiner further noted that, "[o]ver the years [the Veteran] continues to have intermittent pain in the right great big toe.  He states he could not bend the big toe fully.  The Veteran claims he has pain [in the] right foot [with] prolonged walking of 4 blocks.  He also cannot climb steps to the third floor of his apartment due to right foot pain.  [The] Veteran denies swelling and fatigability.  [The] Veteran states he is limited in wearing regular shoes such as dress shoes due to great toe pain.  The Veteran takes over-the-counter Aleve and aspirin as needed for pain.  [The] Veteran is not using orthotic shoes or other assistive devices."

On physical examination, the Veteran was not able to flex the right great toe fully.  The examiner characterized the hallux valgus of the right great toe as slight.  There was a 7 x .1 cm scar on the right great toe, but with no skin breakdown, inflammation, swelling, or redness from the scar.  Also, there was no pain due to the scar.

The report continues: The "Veteran was a former computer operator.  Despite the right big toe pain he was not limited with his duties.  He was laid off in September 2010 and currently [is] unemployed.  With activities of daily living he is restricted in prolonged walking due to right great big toe."

The Board remanded the claim in February 2016 to obtain another medical examination because there were inconsistent findings in the examinations conducted to date.  A September 2009 VA examination that was focused on the leg found the Veteran had an altered gait while the January 2011 examiner found that the Veteran had a normal gait.  

There is a primary care note from January 2012.  The note indicates that the Veteran reported progressive worsening of right foot pain for which he takes over the counter medicines with minimal improvement.  He refused prescription medicines because "they have so many side effects."  The Veteran also reported left leg pain which cramps up and he needs to stretch every 30 minutes.  He reported worsening left thigh/leg pain due to compensating for the right foot.

The Veteran underwent another VA examination in October 2013.  The claims file was reviewed by the examiner.  The history section notes that the Veteran reported continued pain in the right great toe.  He reported pain up to 10/10 while walking more than 10 feet ("as soon as I get out of the door").  He said he can walk up to 10 blocks despite the pain.  He also walks up 3 flights of stairs despite the pain.  He denies pain in bed.  He gets some relief with Tylenol ASA and Aleve.  He is currently a student and he said he does not miss classes due to foot pain.

The scar was again described as not painful and/or unstable and being less than 39 square cm.  Upon examination, it was noted that the right great toe had active flexion to 60 degrees at IP joint and 80 degrees passively.  Both were completed without pain.  There was no tenderness.  It was noted that the Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner reported the following: "The Veteran complains of intense pain in the right great toe on walking 10 feet though no pain or tenderness is elicited on range of motion examination today."

The examiner found that the Veteran's foot condition does not result in functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner found that the toe condition does not impact the Veteran's ability to work.

There is a June 2014 VA treatment record that shows the Veteran complaining of foot pain and asking about foot surgery.  The note provides the following: "The 53 [year old] male presents to podiatry clinic for initial visit.  [The Veteran] states that he thinks he is here for [an examination], stating that 'I am trying to get service connected for my feet'.  [The Veteran] relates a trauma about 10 years ago while in his first year of service - [the Veteran] was playing football and broke his toe ([the Veteran] pointing to area of proximal phalanx of [right] great toe).  Afterwards, [the Veteran] healed the fractured toe uneventfully and in 2007 [the Veteran] had [right] bunionecotmy at OSH.  No real issues with the [right] bunionectomy except [the Veteran] feels that he cannot curl the toes down as good anymore.  [The Veteran] also stated that he feels like he is walking on the balls of his feet, pain fluctuating in intensity and frequency as well as duration of symptoms."

The note indicates that there "is very mild degenerative change at the first MTP joint laterally and minimum bunion formation without progression.  Moderate hammertoe deformities of the fourth and fifth digits is noted.  There is a moderate pes planus deformity, stable."  The physician explained that "although the big toe may not curl as it always did prior to the 2007 operation; the curling motion of the great toe is not required for normal ambulation."  The note indicates that the "dorsiflexion of the [right] great toe [was] adequate for normal walking."

The Veteran underwent another VA examination in June 2015 to assess his toe.  The Veteran described pain in the right hallux as a 7 or 8 out of 10.  He said the pain was sharp and shooting.  The Veteran admitted to decreased range of motion in the right hallux.  He said the condition impacts his activities like walking and standing for extended periods that cause flare ups.  With walking of 20 minutes, he gets increased right foot pain.  He said he walks on the side of the foot to relieve the pain.  With standing of 15 minutes, right foot pain increases.  He cannot run.  It was reported that the Veteran uses orthotics and BioFit sneakers.

The examiner reported that the Veteran's foot condition does not result in functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner reported that the Veteran would have "difficulty being gainfully employed in a job where he would have to be on his feet most of the day.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  38 C.F.R. § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Petitti v. McDonald, 27 Vet. App. 415 (2015).

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

For the period prior to May 20, 2016, the Board finds that a 10 percent rating is warranted.  There is evidence of painful motion of the right great toe throughout the appeal period and the Veteran is entitled to a minimum compensable rating under DC 5280 pursuant to 38 C.F.R. § 4.59.  The January 2011 VA examination included the Veteran's complaints of intermittent pain "over the years."  In January 2012, the Veteran reported progressive worsening of right foot pain.  Similar complaints were noted on the October 2013 and June 2015 VA examinations and June 2014 treatment record.  

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that this evidence objectively confirms that, throughout the appeal period, the Veteran had painful motion of the right great tow sufficient to warrant a compensable 10 percent rating under DC 5280 pursuant to 38 C.F.R. § 4.59.  A preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of the schedular maximum 10 percent rating under that code.  

Thigh

In a December 2011 decision, the Board granted service connection for left thigh muscle strain as secondary to the service-connected right great toe disability.  In the rating action on appeal, the RO assigned an initial noncompensable rating under DC 5399-5313.  38 C.F.R. § 4.27.  This hyphenated code indicates that the right thigh strain was rated by analogy as injury to Muscle Group XIII, which affects the posterior thigh group, hamstring complex.  

For muscle injury rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes (DCs) 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(d).

The type of injury associated with a "slight" muscle disability results from an injury that is a simple muscle wound without debridement or infection.  Service department records must show a superficial wound with brief treatment and return to duty, as well as healing with good functional results.  There must be no evidence of any of the cardinal signs or symptoms of muscle disability.  The objective findings must show that there is a minimal scar, and must be negative for evidence of a fascia defect, atrophy, or impaired tonus, as well as be negative for impairment of function or retained metallic fragments in the muscle tissue.  38 C.F.R. § 4.56(d).

The type of injury associated with a "moderate" muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.

The type of injury associated with a "moderately severe" muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a "severe" muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intramuscular binding and scarring.  Objective findings of a severe muscle wound are manifested by ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction.

A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).

The Veteran's disability has been rated under DC 5313 which provides evaluations for a disability of Muscle Group XIII.  The functions of these muscles are as follows: extension of hip and flexion of knee; outward and inward rotation of flexed knee; and acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  The muscle group includes the posterior thigh group, hamstring complex of 2-joint muscles: (1) biceps femoris; (2) semimembranosus; and (3) semitendinosus.  See Id.  For DC 5313, a slight injury warrants a 0 percent rating; a moderate injury warrants a 10 percent rating; a moderately severe injury warrants a 30 percent rating; and a severe injury warrants a 40 percent rating.  Id.

The earliest VA examination to assess the Veteran's left leg was in September 2009.  The Veteran reported that he started to develop a left thigh muscle condition in 2004 as a result of his altered gait stemming from his service-connected right great toe condition.  He described thigh muscle pain of a mild to moderate level.  Aggravating factors were prolonged sitting, standing for more than 1 hour, walking for more than 2 hours, walking up and down steps and climbing.  The symptoms were alleviated with rest and Tylenol.  The Veteran was noted to have a mild antalgic altered gait.  He denied fatigue or weakness in the thigh.  Muscle strength was noted to be 4 out of 5.  "There was no muscle herniation noted.  There was no loss of muscle function noted except for decreased motor function 4/5 and there was no joint involvement noted.  There was mild or minimal tenderness noted of the left thigh muscle along the lateral aspect and posterior aspect of the left thigh muscle along the proximal half of the left thigh muscle."

The examiner opined that the left thigh muscle strain "was mildly active" at the time of the examination.

The next piece of medical evidence pertinent to the left thigh issue was the October 2013 VA examination.  The Veteran reported mid-thigh cramping and pain almost exclusively at night.  The pain awakens him at night.  He jumps from bed to stretch his leg and the cramp gradually goes away.  He denied flare ups.  ROM testing of the hip showed normal results.  The examiner found that there was no functional loss and/or functional impairment of the hip or thigh.  Muscle strength testing of the hip showed normal results.  

The examiner reported being unable to find any tenderness or limitation of function on examination of the thigh or hip.  The examiner went on to opine that the Veteran does not have a thigh condition related to his service-connected disability.  This opinion was not germane to the issue then being investigated and was unneeded as service connection had already been granted.  For this reason, the Board previously remanded the claim for a new examination.  However, while the examination is not fully adequate, the fact that the examiner found no current symptoms in the thigh, is helpful, in conjunction with the other medical evidence of record, to rate the claim.

The next piece of pertinent medical evidence is a May 2015 examination.  The Veteran reported that he uses a cream on his thigh.  He denied flare ups.  ROM testing and muscle strength was normal.  The examiner did opine that the Veteran was limited by not being able to engage in prolonged walking or standing.

Another VA examination was conducted in July 2015.  It was noted that the Veteran has a non-penetrating muscle injury (such as a muscle strain, torn Achilles tendon or torn quadriceps muscle).  It was noted that the Veteran has occasional pain and fatigue in the thigh muscle.  Muscle strength was normal upon testing.  There is no muscle atrophy.  The examiner opined that the "Veteran's left leg injury precludes him from an occupation requiring extensive walking, stairclimbing, or heavy lifting.  Relative to this condition alone, however, he may nonetheless be reasonably expected to function in a sedentary capacity."

The Veteran most recently underwent a VA examination in May 2016.  It was again noted that the Veteran has a non-penetrating muscle injury (such as a muscle strain, torn Achilles tendon or torn quadriceps muscle).  It was noted that he has occasional loss of power, occasional weakness, and consistent pain and fatigue.  Muscle strength testing continued to show normal results.  The examiner opined that the Veteran would have difficulty being gainfully employed in a physical/labor type job, requiring extensive walking, stair climbing, or heavy lifting.

As this rating is by analogy, the Board acknowledges that the exact characteristics described in the rating criteria (i.e., penetrating wounds) are not adequate descriptors for the Veteran's overall disability picture.  Further, the Board is mindful of 38 C.F.R. § 4.40, which states that, with respect to disabilities of the musculoskeletal system, "functional loss . . . may be due to pain." 

The Veteran has described thigh muscle pain as mild to moderate, aggravated by prolonged sitting, standing or walking.  In October 2013, he reported that the pain awakens him at night.  Although May and July 2015 examinations show muscle strength as normal, both examiners noted that the Veteran's thigh muscle strain does limit his work.  Thus, the Board finds that a compensable rating is warranted for the entire appeal period.  

The Board has also considered whether a 30 percent rating for moderately severe disability is appropriate.  However, the evidence does not show any feature of impairment most nearly approximating disability analogous to a through and through or deep penetrating wound, such as hospitalization for a prolonged period for treatment of a wound or evidence of inability to keep up with work requirements. Objective findings do not include abnormal muscle swelling and hardening in contraction, or indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side. 

The Board has also considered whether the Veteran would be entitled to a rating in excess of 10 percent under another Code.  His symptoms could also be considered similar to arthritis (Code 5003).  However, a rating in excess of 10 percent under that Code is not for application unless there is limitation of motion; no limitation of motion was found on VA examinations.

Multiple Non-Compensable Service-Connected Disabilities

Whenever a Veteran is suffering from two or more separate permanent service-connected disabilities that are of such character as to clearly interfere with normal employability, but are not found to be of compensable degree under the VA's Rating Schedule, the rating agency is authorized to apply a 10 percent evaluation, but not in combination with any other rating.  38 C.F.R. § 3.324 . 

In this case, this decision establishes a compensable rating for the Veteran's right great toe disability throughout the appeal period.  Therefore, the Veteran may not be awarded a separate 10 percent disability evaluation for multiple noncompensable disabilities pursuant to 38 C.F.R. § 3.324.  This claim is rendered moot by the awards provided and the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426(1994). 

Other considerations

In an October 2015 Informal Hearing Presentation, the Veteran's representative argued that the VA examiners from 2009 and 2011 were not competent.  The representative claims that the January 2011 examination is irrelevant because it was focused on the ankle and not the toe.  This is not supported by the report.  There are two examination reports dated January 28, 2011.  One is a general examination and the other is specific to the great right toe.  Therefore, this argument is without merit.  The representative also claims that the 2013 examiner did not adequately assess range of motion and weight-bearing and that the examination was focused on the hips.  As documented in detail above, the October 2013 examination reports contains two parts, one on the toe and one on the leg/thigh.  It is clear that the hip and thigh were assessed.  Further, VA medical examiners are presumed competent.  Sickels v. Shinseki, 643 F.3d 1362 (Fed.Cir.2011).  See also Cox v. Nicholson, 20 Vet.App. 563 (2007).

Next, the representative argued that the "2009 examination" is invalid on its face because the claims file was not reviewed.  The Board points out, however, that an addendum opinion was provided two months later after review of the file was accomplished.  Finally, the representative argues about the analysis of the Veteran's gait.  This argument concerns the conflicting opinions about whether the Veteran has an abnormal gait from his toe disability that caused his thigh condition.  While this may have been pertinent to the issue of service connection, it is not germane to the issue of properly rating the Veteran's disabilities.

In deciding the claims, the Board has considered the Veteran's statements and reports of symptoms.  Also, the Board considered the written statements from the Veteran's coworkers and family members attesting to his years of walking with a limp and pain with walking.  At each of the examinations and in other statements, the Veteran has explained that he experiences toe and thigh pain that limits his ability to participate in physical activities.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012).  These lay statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  In determining the appropriate rating, the competent medical evidence has greater probative weight than the Veteran's lay statements or the lay statements of his coworkers and family members.

The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran' subjective complaints of increased symptomatology.

Furthermore, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right great toe or left thigh disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111(2008).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37(2011).  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by consistent complaint of a cardinal sign and symptom of muscle disability (fatigue-pain) and pain in the toe.  In short, there is nothing exceptional or unusual about the Veteran's right great toe or left thigh because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Finally, the Board notes that the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Although the Veteran's employment would be limited because of the service-connected disabilities, there is no indication of unemployability due to his toe and thigh disabilities.  A claim for TDIU has not been raised in the record.


ORDER

Entitlement to an initial 10 percent disability evaluation prior to May 20, 2016, for post-traumatic osteoarthritis of the right great toe with hallux limitus is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for post-traumatic osteoarthritis of the right great toe with hallux limitus is denied.  

Entitlement to an initial 10 percent disability evaluation, but no higher, for a left leg disorder (left thigh muscle strain) for the entire appeal period, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 prior to February 17, 2015 is denied.





____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


